Citation Nr: 1045757	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-31 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction over the case was subsequently 
transferred to the RO in Roanoke, Virginia.

The issue of entitlement to service connection for hypertension 
as secondary to service-connected diabetes mellitus, type II, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Throughout the period of the appeal, there has been no visible 
deformity of the Veteran's penis associated with his erectile 
dysfunction and the glans penis is intact; he has been awarded, 
and receives, special monthly compensation (SMC) for loss of use 
of a creative organ.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 
7521, 7522 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-
330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making 
the determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")." Id. at 121.

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter mailed 
in August 2007, prior to the initial adjudication of the claim.  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claim herein decided.  In this 
regard, the Board notes that service treatment records, as well 
as pertinent VA and private medical records, were obtained.  The 
Veteran was also afforded appropriate VA examinations.  Neither 
the Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim, and 
the Board is also unaware of any such evidence.
 
In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

The rating schedule does not provide a diagnostic code for rating 
erectile dysfunction of itself.  Instead, such impairment is 
compensated by SMC at the statutory rate for loss of use of a 
creative organ in 1114(k).  A separate compensable rating may 
only be assigned if there is associated pathology that is 
compensable under the rating schedule. 

Diagnostic Code 7522 provides a 20 percent rating for loss of 
erectile power coupled with an identifiable deformity of the 
penis.  A 20 percent rating is also warranted (under Diagnostic 
Code 7521) where there has been removal of the glans of the 
penis.  See 38 C.F.R. § 4.115b.

A 0 percent rating will be assigned when the symptomatology 
required for a compensable rating is not shown.  38 C.F.R. § 
4.31.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are 
appropriate when the evidence shows distinct time periods during 
which the service-connected disability at issue exhibits symptoms 
that warrant assigning a different evaluation for each such 
distinct time period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

Rating Background

The Veteran asserts he is entitled to an initial compensable 
rating for erectile dysfunction. 

In response to his claim for service connection for erectile 
dysfunction as secondary to his service-connected diabetes 
mellitus, type II, the Veteran was afforded a VA compensation and 
pension (C&P) examination in August 2007.  The VA examiner noted 
the Veteran's complaints that he had been impotent since 2005.  
Examination revealed a normal penis.  The diagnosis was erectile 
dysfunction, with "most likely etiology" noted as diabetic 
neuropathy.

The rating decision on appeal granted service connection for 
erectile dysfunction, as secondary to the service-connected 
diabetes mellitus, type II.  The rating decision awarded the 
Veteran SMC for loss of use of a creative organ.  As stated 
above, a separate compensable rating may only be assigned if 
there is associated pathology that is compensable under the 
rating schedule.  The RO found no such pathology and, rating by 
analogy (see 38 C.F.R. § 4.20) under the diagnostic code 7522 
assigned a 0 percent rating because the Veteran did not have the 
pathology required for a compensable rating, i.e., penile 
deformity. 

In March 2008, the Veteran submitted a notice of disagreement to 
the rating decision, stating that his penis was deformed because 
it would not get an erection.

The Veteran was afforded a VA C&P examination in January 2010 in 
which  physical examination revealed the penis to be normal.  The 
diagnosis was erectile dysfunction, with "most likely etiology" 
noted as psychological condition.

Rating Analysis

After carefully reviewing the evidence of record, the Board 
concludes that the impairment from the Veteran's erectile 
dysfunction more nearly approximates the impairment required for 
a noncompensable rating.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected erectile dysfunction.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  

As the medical evidence has consistently shown throughout the 
period of the appeal that the Veteran does not have penile 
deformity and that his glans penis is intact, he is not entitled 
to a compensable rating.

The Board has considered whether staged ratings may be warranted; 
however, the criteria for a schedular compensable rating for 
erectile dysfunction (in addition to the awarded SMC) were not 
met for any period of the time under consideration.  Hence, 
staged ratings are not indicated.  See Hart, supra.

Because the evidence in this case is not approximately balanced 
with regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a higher rating for erectile 
dysfunction must be denied.  See Gilbert, supra.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
erectile dysfunction would be in excess of that contemplated by 
the assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for hypertension as secondary to service-connected 
diabetes mellitus, type II, is decided. 

In light of the Veteran's diagnosis of hypertension in an August 
2007 VA examination report, with no opinion of the physician 
addressing the etiology of the hypertension, the Board finds that 
the Veteran should be afforded another VA examination to 
determine the nature and extent of the hypertension.  

The Board acknowledges a supporting letter dated in October 2008 
by a VA nurse practitioner asserting that the Veteran's 
hypertension was more likely a result of his diabetes.

While the findings of a physician are medical conclusions that 
the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. 
App. 66 (1991); the Board is free to assess medical evidence and 
is not obligated to accept a physician's opinion. Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).

As a nurse practitioner is not an actual physician, the Board 
finds that additional evidentiary development is required and the 
Veteran should be afforded another VA examination by a physician 
with appropriate expertise to determine if his hypertension is 
related to his service or to his service-connected diabetes 
mellitus, type II.

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine if his hypertension is 
related to his service or to his service-
connected diabetes mellitus, type II.  The 
claims folder must be provided to and 
reviewed by the examiner. 

Based on the examination results and a review 
of the claims folder, the examiner should 
provide an opinion as to whether there is a 
50 percent or better probability that the 
Veteran's hypertension is etiologically 
related to his military service or was caused 
or chronically worsened by his diabetes 
mellitus. 

The supporting rationale for all opinions 
expressed must be provided.

2.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for service 
connection.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should be 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


